In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Nas*438sau County (Mahon, J.), entered June 26, 2006, which, upon a jury verdict on the issue of liability in favor of the defendant, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The trial court properly denied the plaintiff’s request to charge the jury that the defendant was under a duty to use special skill and care as set forth in PJI 2:15 (2006 Supp) (see Krey v Board of Educ. of Scarsdale Union Free School Dist, 202 AD2d 397 [1994]). The plaintiff failed to show that the defendant relied on its employee’s special skills in the performance of her job (see PJI 2:15 [2006 Supp]). Furthermore, the plaintiff failed to provide sufficient evidence of the standard of care applicable to the employee in her profession (see De Maria v Renee Operating Corp., 282 App Div 221 [1953]). Schmidt, J.P., Santucci, Skelos and Balkin, JJ., concur.